Case 1:20-cr-00343-GBD Document 67 Filed 12/02/20 Page 161 2: *

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee eee eee ee ee ee ee eee eee x
UNITED STATES OF AMERICA,
-against-
MELIKE MCCRIMMON,
Defendant. :
wee eee ee eee ee eee ee eee eee ee eee x

GEORGE B. DANIELS, United States District Judge:
For the reasons stated on the record during today’s conference, the Court rules as follows
on Defendant’s pretrial motions:
(1) Defendant’s motion to suppress all evidence seized and statements made as a result of
an unlawful arrest is DENIED;
(2) Defendant’s motion for a hearing as to misrepresentations in the complaint pursuant to
Franks v. Delaware, 438 U.S. 154, is DENIED;
(3) Defendant’s motion to suppress evidence collected from Defendant’s cell phone as a
result of an unlawful search warrant is DENIED without prejudice;
(4) Defendant’s motion for immediate production of Brady and Giglio evidence is
DENIED without prejudice;
(5) Defendant’s motion for dismissal of the indictment due to flaws in the grand jury
procedure is DENIED; and
(6) Defendant’s motion to suppress his statements made to officers in the police vehicle

after arrest pursuant to Miranda v. Arizona, 384 U.S. 436, is GRANTED.

 

 
Case 1:20-cr-00343-GBD Document 67 Filed 12/02/20 Page 2 of 2

The Clerk of Court is directed to close the motions at ECF Nos. 13 and 37.

Dated: New York, New York
December 2, 2020
SO ORDERED.

Chega b Donde

 

B. DANIELS
U P States District Judge

 
